DETAILED ACTION

In response to the Amendment filed October 6, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 4, 7 and 8 are allowable over the Prior Art of Record because it fails to teach or suggest an address direction guiding apparatus comprising a control unit configured to control the light output unit to output light differently depending on an angle between a target azimuth and the azimuth measured by the azimuth sensor, wherein the control unit reads map information of a golf course corresponding to the current position from the memory, acquires the coordinate of a predetermined target using the map information, and calculates the target azimuth using the coordinate of the current position and the coordinate of the target in combination with the remaining limitations of the claims.
	

Claim 5 is allowable over the Prior Art of Record because it fails to teach or suggest an address direction guiding apparatus comprising a control unit configured to control the light output unit to output light differently depending on an angle between a target azimuth and the azimuth measured by the azimuth sensor and control the vibration output unit to vibrate in different vibration cycles depending on the angle in combination with the remaining limitations of the claims.

Claims 9 – 12 and 15 - 16 are allowable over the Prior Art of Record because it fails to teach or suggest an address direction guiding method comprising the step of  acquiring, by a position acquisition sensor, a current position; reading, by the control unit, map information of a golf course corresponding to the current position from a memory storing map information of golf courses; acquiring, by the control unit, the coordinate of a predetermined target using the map information; and calculating, by the control unit, the target azimuth using the coordinate of the current position and the coordinate of the target in combination with the remaining limitations of the claims.




Claim 13 is allowable over the Prior Art of Record because it fails to teach or suggest an address direction guiding method comprising the step of controlling, by a control unit, a light output unit to output light differently depending on an angle between the target azimuth and the azimuth measured by the azimuth sensor; and controlling, by the control unit, a vibration output unit to vibrate in different vibration cycles depending on the angle in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:

Taki et al. (US Pub. No. 2021/0160150)
Tanaka (US Pub. No. 2020/0400954)
Kohara (US Pub. No. 2020/0143774)
Kobayashi et al. (US Pub. No. 2019/0285896)
Tanabe et al. (US Pub. No. 2019/0088113)
Bae et al. (US Pub. No. 2015/0192777)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
December 1, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861